DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 08/31/2022 has been entered.
 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 50, 2-6, 8, 12-18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 50 recites, “a first minimum height of 20.3 centimeters (8.0 inches) or less on a first side, the wall having a second minimum height of 25.4 centimeters (10.0 inches) or more on a second side opposite the first side”. It is unclear how this is a minimum height if the wall must be this value or less. It would appear that would be then a maximum height.
Claims 2-6, 8, 12-18 are rejected based on their dependency on 50.
Claim 2 recites, “wherein the body defines a pair of flaps between and extending higher than the first side and the second side”. It is unclear how the flaps are different than the handles of claim 50. The specification indicates the handles are the flaps.
Claim 12 recites, “a bottom”. This is a double inclusion of “a solid bottom” of claim 50. (it appears this should be –the solid bottom—).

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 18 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
Claim 18 recites, “a first wall portion having a first minimum height of 20.3 centimeters (8.0 inches) or less” this repeats the subject matter of claim 50. Claim 18 further recites, “a second wall portion having a second minimum height of 25.4 centimeters (10.0 inches) or more” this directly contradicts the subject matter of claim 50, thus fails to further narrow the claim.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 50, 8, 10-14, 17, 18 are rejected under 35 U.S.C. 103 as being unpatentable over Deitch (US 3744453) in view of Lewis (US 6354243).
For claim 50, Deitch teaches a litter box (12) comprising a body (18, 22) made of at least one flexible elastomeric material (Col. 1, lines 49-53, see figs. 3-4 clearly flexible), the body having a wall (22) defining a cavity with a top open end (see figs. 1, 3), the wall having a first minimum height on a first side (side with element number 20 labelled, right side) and a second minimum height on a second side opposite the first side (side with rod 10), handles being provided on opposite sides located between the first side and the second side (handles 28, 30), the litter box having a solid bottom (18) extending between the sides of the wall (see figs.), the  wall being deformable in an elastic deformation range such that handles on the opposite sides are configured to be brought into contact with one another (see fig. 4), the body providing a biasing force back to an open ended molded shape thereof (see fig. 3), wherein the top open end of the cavity is delimited by a peripheral edge and at least one spout is defined in the peripheral edge (upper edge 34 with the spout being consider to be the spout near where element 40 is attached).
Deitch is silent about the wall having a first minimum height of 20.3 centimeters (8.0 inches) or less on a first side, the wall having a second minimum height of 25.4 centimeters (10.0 inches) or more on a second side opposite the first side.
Lewis teaches Lewis teaches a litter box (Figs 1-11) comprising: a body (Fig 1 Item 100- litter container) made of at least one flexible elastomeric material (Col. 4 Lines 40-42), the body having a wall (Fig 1 Item 106, 122, 124, 128 front, Item 108- back, Items 110,112- sides) defining a cavity with a top open end (Fig 1), the wall having a first minimum height of 8.0 inches or less on a first side, the wall having a second minimum height of 10.0 inches or more on a second side opposite the first side (Col. 2 Lines 50-55 back wall 108 is 10 inches and front wall at 104 is about 4inches, 106 is about 5-6inch also less than 8 inches, alternatively either side wall 118 and 112 can be considered the first wall and are 10-11 inches), handles being provided on opposite sides located between the first side and the second side (Col. 3 Lines 49-52), the litter box having a solid bottom extending between the sides of the wall (Fig 1 Item 114- bottom).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to have made the litter box of Deitch have variable sized walls with the dimensions as specified by Lewis, in order to allow for the dog side wall of the device to be lower to allow for easier catching of the feces and allow the back wall to be higher to prevent backsplash of feces onto the human.
For claim 8, modified Deitch further teaches wherein the peripheral edge is arcuate without a vertex (see figs. of Deitch)
For claim 10, modified Deitch wherein the spout is in the second side at a location of the second minimum height (spout where 40 is attached in Deitch as modified with the height of Lewis).
For claim 11, modified Deitch further teaches wherein the cavity is defined by an inner surface of the body, the inner surface being edgeless from the peripheral edge into the cavity (see figs. 1 and 3).
For claim 12, modified Deitch further teaches wherein the litter box flares from a bottom to the top open end (see fig. 1 and 3).
For claim 13, modified Deitch further teaches wherein the second minimum height is between 25% to 60% higher than the first minimum height (see Lewis Col. 2, lines 50-55).
For claim 14, modified Deitch is silent about wherein the body is molded polyethylene.
Lewis further teaches wherein the body is molded polyethylene (Col. 4, lines 40-42).
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to make the litter box of Deitch from molded polyethylene, as further taught by Lewis,  in order to provide a durable, flexible, and leak proof material for the litter container.
For claim 17, modified Deitch further teaches wherein a relative density of the molded polyethylene ranges between 0.85 to 0.98 in comparison to that of water (Col. 4 Lines 40-42 of Lewis) (Note: the density of polyethylene is an inherent property. See previous OA mailed 05/05/2021 and previously noted non patent literature reference para 0004 for range of polyethylene density).
For claim 18, modified Deitch further teaches wherein the wall has four generally upstanding wall portions contouring the cavity (see figs. 1, 3), a first wall portion having a first minimum height of 20.3 centimeters (8.0 inches) or less (Deitch as modified by Lewis above), a second wall portion having a second minimum height of 25.4 centimeters (10.0 inches) or more (as best understood this contradicts claim 50, as such is it assumed to be taught by Deitch as modified by Lewis above) and being opposite the first wall portion (see figs. 1 and 3 of Deitch), third and fourth wall portions being higher than the first minimum height and the second minimum height (3, 4 walls of Deitch where the handles are, as seen in the figs. of Deitch are height than the first and second walls), the third and fourth wall portions being on opposite sides of one another and being located between the first wall portion and the second wall portion (see figs. 1, 3 of Deitch).

Claims 2, 3, 4, and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Deitch as modified by Lewis, as applied to claim 1 above, and further in view of Askaroff (US D704432 S).
For claim 2-4, modified Deitch teaches handles (28, 30) each having a handle hole (see figs.)
Modified Deitch is silent about wherein the body defines a pair of flaps between and extending higher than the first side and the second side, wherein the handles are defined by a handle hole in each of the flaps, comprising an eyelet forming a periphery of each of the handle hole.
As best understood, Askaroff teaches within the same field of endeavor and reasonably pertinent to the invention a synthetic moses basket (Figs 1-7) wherein the body defines a pair of flaps between and extending higher than the first side and the second side (see fig. 4 for instance), wherein the handles are defined by a handle hole in each of the flaps (Fig 4) and an eyelet forming a periphery of each of the handle hole (Askaroff- Fig 4).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to make the handles of Deitch such that they are in the form of flaps extending from the body and include a handle hole having an eyelet, as taught by in order to make handles integral with the litter box, providing a secure and reliable means to transport the litter box.

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Deitch as modified by Lewis and Askaroff, as applied to claim 4 above, and further in view of Reilly (WO 2016025823 A1) and Pierson (US 5488929 A).
Regarding claim 5, modified Deitch further teaches wherein the eyelets are reinforced with additional material (Askaroff- Fig 4).
However, modified Lewis is silent as to wherein the eyelet is made of a material different than a material of the body, the eyelet being molded to the body.
Reilly teaches within the same field of endeavor and reasonably pertinent to the invention a reusable bag (Figs 1-10D) wherein the eyelet is molded to the body ([0077]).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to make the handle eyelet of modified Deitch such that it is a molded eyelet as taught by Reilly in order to integrally reinforce the handles, reducing the risk of rupture or tearing.
Pierson teaches within the same field of endeavor and reasonably pertinent to the invention a disposable cat litter box liner (Figs 1-11) wherein the eyelet (Fig 2 Item 60- rigidifying members) is made of a material different than a material of the body (Col. 4 Lines 36-38).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to make the handle of modified Deitch such that it is made from a different material than the material of the body, in order to reinforce the handles with materials having improved material properties in order to prevent rupture or tearing, and since the selection of a known material, which is based upon its suitability for the intended use, is within the ambit of one of ordinary skill in the art. See In re Leshin, 125 USPQ 416 (CCPA 1960), Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945), and MPEP § 2144.07.

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Deitch as modified by Lewis and Askaroff as applied to claim 4 above, and further in view of Pierson (US 5488929 A).
Regarding claim 6, modified Deitch is silent about wherein the eyelet is defined by a thickening of a material of the body relative a surface of the wall surrounding the eyelet.
Pierson teaches within the same field of endeavor and reasonably pertinent to the invention a disposable cat litter box liner (Figs 1-11) wherein the eyelet (Fig 2 Item 60- rigidifying members) is defined by a thickening of a material of the body relative a surface of the wall surrounding the eyelet (Col. 4 Lines 23-47).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have made the handles of modified Deitch include an eyelet defined by a thickening of a material of the body relative a surface of the wall surrounding the eyelet, as taught by the rigidifying members of Pierson, in order to reinforce the handles, reducing the risk of rupture or tearing.

Claims 15 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Deitch as modified by Lewis, as applied to claim 14 above, and further in view of Moran (US 20060042551 A1).
For claim 15, modified Deitch teaches further teaches a polyethylene wall thickness of 1/8 inch (125 mils) (Col. 4 Lines 40-50 of Lewis).
However, modified Deitch is silent as to wherein a thickness of the molded polyethylene is between 60 and 90 mils.
Moran teaches within the same field of endeavor and reasonably pertinent to the invention an animal waste management system (Figs 1-8) wherein the wall thickness is between 60 and 90 mils ([0019]).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to make the wall thickness of modified Deitch between  60 and 90 mils, as taught by Moran, in order to create a litter box that is flexible and resilient to deformation. Furthermore, where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation. See In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). The discovery of an optimum value of a known result effective variable, without producing any new or unexpected results, is within the ambit of a person of ordinary skill in the art. See In re Boesch, 205 USPQ 215 (CCPA 1980) (see MPEP § 2144.05, II.).
For claim 16, modified Deitch teaches all of the abovementioned claim 14 and further teaches a polyethylene wall thickness of 1/8 inch (125 mils) (Col. 4 Lines 40-50 of Lewis). 
Modified Deitch is silent as to wherein a thickness of the molded polyethylene is between 70 and 80 mils.
Moran teaches within the same field of endeavor and reasonably pertinent to the invention an animal waste management system (Figs 1-8) wherein the wall thickness is between 70 and 80 mils ([0019]).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to make the wall thickness of modified Deitch between  70 and 80 mils, as taught by Moran, in order to create a litter box that is flexible and resilient to deformation. Furthermore, where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation. See In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). The discovery of an optimum value of a known result effective variable, without producing any new or unexpected results, is within the ambit of a person of ordinary skill in the art. See In re Boesch, 205 USPQ 215 (CCPA 1980) (see MPEP § 2144.05, II.).

Response to Arguments
Applicant’s arguments with respect to claim(s) all claims have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
The cited prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The cited prior art of record is noted as it pertains to flexible pet litter systems.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAGDALENA TOPOLSKI whose telephone number is (571)270-3568. The examiner can normally be reached M-F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anna Momper can be reached on 5712705788. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MAGDALENA TOPOLSKI/Primary Examiner, Art Unit 3619